 Case: 1:10-cv-00715 Document #: 1746 Filed: 12/17/20 Page 1 of 7 PageID #:90938




                        IN THE UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

  TRADING TECHNOLOGIES                         )
  INTERNATIONAL, INC.,                         )
                                               )
                Plaintiff,                     )     No. 10 C 715
                                               )
           v.                                  )     Judge Virginia M. Kendall
                                               )
  IBG LLC, et al,                              )
                                               )
                Defendants.                    )

                             MEMORANDUM OPINION AND ORDER

       TT accuses an IBG product, TWS BookTrader, of infringement. A small portion of TWS

BookTrader’s user population is located outside of the United States. Although TT does not

specifically contend that IBG is responsible for any foreign infringement, IBG now moves for

summary judgment that foreign activities of TWS BookTrader do not constitute direct or indirect

infringement of the patents-in-suit. For the reasons set forth below, the Motion (Dkt. 1390) is

granted in part and denied in part.

                                       BACKGROUND

       TWS BookTrader is an IBG product that is available to users around the world, including

in Europe, Asia, and the Americas. (Dkt. 1456 ¶ 9.) To obtain and use a copy of TWS BookTrader,

a user must download the entire TWS software platform to her computer through download links

on IBG’s website. (Id. ¶ 10.) When a user launches and logs into the TWS software platform, the

user opens TWS BookTrader by selecting a “Contract” on the landing page, then right-clicking on

“Trading Tools,” and then selecting “BookTrader.” (Id. ¶ 16.) When using TWS BookTrader, the

user must use a mouse or some other input device to place an order and send it to the electronic

exchange. (Id. ¶ 17.) Naturally, a user located in a different country downloads the TWS software



                                               1
    Case: 1:10-cv-00715 Document #: 1746 Filed: 12/17/20 Page 2 of 7 PageID #:90939




platform to her computer located in that country and uses a mouse and a monitor located in that

country to place orders and send them to the exchange. (Id. ¶ 19.) 1

         IBG’s website includes a “Forms and Disclosures” page where users may access and

download various customer forms. (Dkt. 1456 ¶ 20.) One of these forms is the “Customer

Agreement.” (Id. ¶ 22.) The Customer Agreement grants the user a license to use IB Software, but

the license provision of the Agreement does not specifically list the name “TWS BookTrader.”

(Dkt. 1456 ¶ 24; Dkt. 1539 ¶ 20.) The Customer Agreement does not require users of IB software

to make any payment in order to download the software; IBG makes it money through

commissions and interest. (Dkt. 1456 ¶¶ 23–25; see also Dkt. 1539 ¶¶ 30–32.) 2 The Customer

Agreement provides that commissions and fees will be charged at a specified rate, which will

reduce account equity. (Dkt. 1456 ¶ 27; Dkt. 1539 ¶¶ 26–29.) The Customer Agreement is

governed by New York or Connecticut law, depending on the version, and disputes over the

Agreement are heard in New York or Connecticut courts, respectively. (Dkt. 1539 ¶¶ 17–19.) The

Parties genuinely dispute whether the Customer Agreement becomes effective between IBG and

the customer upon the opening of an account. (Id. ¶¶ 14–16.) The Parties also genuinely dispute

whether any foreign customers have entered into the Customer Agreement. (Id. ¶ 36.) TT lists

foreign customers who it believes have entered into the Customer Agreement, but IBG disputes

that any of the evidence presented shows that they ever entered into the Customer Agreement. (Id.)

         TT’s alleges that IBG directly infringes the asserted claims of the patents-in-suit by

making, using, selling, or offering to sell TWS BookTrader. (Dkt. 1456 ¶ 36.) TT does not make




1 TT purports to dispute this, but its dispute is not that this statement is false but rather that the data pertaining to the
number of foreign users is unreliable. Assuming that an individual is accurately identified as a foreign user, however,
there is no dispute that this accurately describes the processes involved in downloading and using TWS BookTrader.
2 As of September, 2019, IBG no longer charges commissions for US stock trading. (Dkt. 1456 ¶ 31.)




                                                             2
 Case: 1:10-cv-00715 Document #: 1746 Filed: 12/17/20 Page 3 of 7 PageID #:90940




any specific allegations about foreign users, but instead alleges that all users have access to TWS

BookTrader, regardless of their location. (Id. ¶ 39.)

       The Parties dispute whether IBG makes a copy of TWS BookTrader on IB’s server every

time a user requests to download the software. (Dkt. 1539 ¶ 4.) The Parties also dispute how many

foreign users IBG has and how many downloads of the software were made by users outside of

the United States. (Id. ¶¶ 7–8.) TT’s expert, Catherine Lawton, reviewed IBG’s data and

determined that IBG classifies 2,860 TWS BookTrader users as both U.S. and non-U.S. users.

(Id. ¶ 9.) TT presents this piece of evidence, among others, in support of its contention that IBG’s

data regarding the location of its users is unreliable. The Parties dispute whether IBG’s user

location data is reliable. Finally, they also dispute whether IBG hosts TWS BookTrader on U.S.-

based servers for users outside the United States. (Id. ¶ 2.) At least for some foreign users for

whom U.S.-based servers would be the closest to their location, TT’s evidence suggests that IBG

hosts TWS BookTrader on U.S.-based servers. (Id.)

                                      LEGAL STANDARD

       Summary judgment is proper when “the movant shows that there is no genuine dispute as

to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

56(a); Reed v. Columbia St. Mary’s Hosp., 915 F.3d 473, 485 (7th Cir. 2019). Parties genuinely

dispute a material fact when “the evidence is such that a reasonable jury could return a verdict for

the nonmoving party.” Daugherty v. Page, 906 F.3d 606, 609–10 (7th Cir. 2018) (citing Anderson

v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)). In determining whether a genuine issue of

material fact exists, the Court draws all reasonable inferences in favor of the party opposing the

motion. Anderson, 477 U.S. at 255; Zander v. Orlich, 907 F.3d 956, 959 (7th Cir. 2018).




                                                 3
    Case: 1:10-cv-00715 Document #: 1746 Filed: 12/17/20 Page 4 of 7 PageID #:90941




                                                    DISCUSSION

           As an initial matter, IBG divides its Motion into three parts by claim type. TT does not

dispute that IBG’s sales or offers to sell TWS BookTrader to foreign users cannot infringe TT’s

method and system claims. Accordingly, IBG’s Motion is granted to the extent IBG seeks

summary judgment related to infringement of the method and system claims caused by the

activities of foreign users. The Parties only dispute pertains to the computer readable medium

(“CRM”) claims.

           Title 35 U.S.C. § 271(a) prohibits making, using, offering to sell, and selling any patented

invention within the United States. The plain implication of the statute is that a claim of foreign

infringement is not cognizable in this Court. Thus, the title of instant Motion (“Motion for

Summary Judgment of No Direct or Indirect Infringement for Foreign Activities”) is something of

a misnomer. TT never alleges that foreign activities cause an infringement. It does allege, however,

that IBG committed domestic acts of infringement via its alleged contractual relationship with

customers located outside of the United States. TT also seeks recovery for foreign damages

proximately caused by domestic acts of infringement. C.f. WesternGeco LLC v. ION Geophysical

Corp., 138 S. Ct. 2129, 2138–39 (2018) (explaining that 25 U.S.C. §§ 271(f)(2) & 284 allow patent

owners to recover lost foreign profits). 3

           To resolve this Motion as to the CRM claims, the Court must only determine whether the

parties genuinely dispute that IBG sells or offers to sell TWS BookTrader to its foreign users and

if so, whether the acts of selling or offering to sell occur within the United States. IBG contends

that the Court should not even entertain that question because TT did not “articulate in its

infringement contentions any theory of infringement based on alleged ‘sales’ or ‘offers to sell’



3   This is not a § 271(f) case, so WesternGeco is of limited value here.


                                                             4
    Case: 1:10-cv-00715 Document #: 1746 Filed: 12/17/20 Page 5 of 7 PageID #:90942




BookTrader.” (Dkt. 1390 at p. 16.) IBG is mistaken. TT’s Amended Final Infringement

Contentions state in multiple locations that Defendants infringe the patent claims by selling and

offering to sell TWS BookTrader. (Dkt. 1456-3 at pp. 4, 23, 29.) These statements clearly put IBG

on notice of TT’s contention that IBG infringed the patent claims by offering to sell and selling

TWS BookTrader.

        Before reaching the question about the location of any sale or offer to sell, the Court must

evaluate whether any such offer or sale occurred. According to TT, the sale here is the grant of a

license to use TWS BookTrader, as laid out in the Customer Agreement. The license contained

within the Customer Agreement reads:

            IB grants Customer a non-exclusive, nontransferable license to use IB
            Software solely as provided herein. Title to IB Software and updates shall
            remain the sole property of IB, including all patents, copyrights and
            trademarks. Customer shall not sell, exchange or transfer the IB Software
            to others. Customer shall not copy, modify, translate, decompile, reverse
            engineer, disassemble or reduce to a human readable form, or adapt, the IB
            Software or use it to create a derivative work, unless authorized in writing
            by an officer of IB. IB is entitled to immediate injunctive relief for
            threatened breaches of these undertakings.

(Dkt. 1401-66 at p. 9.) Other sections of the Customer Agreement mention TWS, which gives rise

to an inference that the “IB Software” referenced within the licensing provision includes TWS. 4 A

commercial transaction arranged as a license, “e.g., a standard computer software license,” may

be “tantamount to a sale” because the product is “just as immediately transferred to the buyer as if

it were sold.” Minton v. Nat’l Ass’n of Sec. Dealers, Inc., 336 F.3d 1373, 1378 (Fed. Cir. 2003)

(internal citations and quotations omitted). IBG contends that no such license was granted here,

but that instead the Customer Agreement constituted a mere “general agreement” that cannot, as a

matter of law, constitute a sale or an offer. See Halo Elecs., Inc. v. Pulse Elecs., Inc., 769 F.3d


4Whether the parties to the Customer Agreement would have understood the term “IB Software” to include TWS
BookTrader is a question of fact that the Court need not resolve at this stage.


                                                     5
 Case: 1:10-cv-00715 Document #: 1746 Filed: 12/17/20 Page 6 of 7 PageID #:90943




1371, 1375 (Fed. Cir. 2014), rev’d on other grounds by 136 S. Ct. 1923 (2016). IBG reads too

much into Halo’s discussion of the “general agreement” at issue in that case. This Court reads

Halo as providing that a sale does not occur within the United States within the meaning of

§ 271(a) when the product at issue was manufactured abroad, shipped abroad, and delivered to

buyers abroad. Id. at 1379. That the agreement in Halo happened to be a general business

agreement rather than an agreement for a specific product does not appear to have had a significant

impact on the Federal Circuit’s analysis. See id. In any event, the instant case contains a license

agreement for “IB Software.” Clearly, TWS BookTrader is such software. Reading the Customer

Agreement as a whole and considering that it contains specific references to TWS in sections other

than the license section, the Agreement and a user’s acceptance of the Agreement can constitute

an offer and a sale. Assuming that foreign users entered into the Customer Agreement by using

TWS BookTrader, TT has presented sufficient evidence to create a disputed issue of fact as to

whether IBG sold or offered to sell TWS BookTrader to foreign users.

       For the sale or offer to sell created by the Customer Agreement to constitute an infringing

act, it must be a domestic sale or offer to sell. To determine whether there has been a domestic

offer to sell an infringing product, courts do not focus “on the location of the offer, but rather [on]

the location of the future sale that would occur pursuant to the offer.” Transocean Offshore

Drilling, Inc. v. Maersk Contractors USA, Inc., 617 F.3d 1296, 1309 (Fed Cir. 2010). Determining

whether a sale occurs within the United States for purposes of § 271(a) requires consideration of

a variety of factors such as the place of performance, the location of negotiation, and the location

of contracting. Id. at 1310. A sale generally “does not only occur at a ‘single point where some

legally operative act took place.’” Id. (quoting Litecubes, LLC v. N. Light Prods., Inc. 523 F.3d

1353, 1369–70 (Fed Cir. 2008)).




                                                  6
 Case: 1:10-cv-00715 Document #: 1746 Filed: 12/17/20 Page 7 of 7 PageID #:90944




       Viewing the evidence in the light most favorable to TT, the Customer Agreement is

between IBG, a U.S.-based company, and the user. Every time a new user downloads the TWS

software, a duplicate copy is created on a U.S.-based server. TWS BookTrader was developed in

the U.S. At least for some foreign users, IBG hosts TWS BookTrader on servers in the United

States. When a user pays a commission for placing a trade using the software, that payment goes

to IBG, a U.S-based company. The Customer Agreement is governed by Connecticut and New

York law and any disputes over the Customer Agreement must be litigated in New York or

Connecticut courts. Taking all of this together, TT has presented sufficient factual detail to give

rise to a reasonable inference that the transaction or series of transactions involved when a foreign

user downloads and uses TWS BookTrader is in significant part a U.S.-based sale or offer to sell.

Accordingly, IBG is not entitled to summary judgment that its activities vis-à-vis foreign users of

TWS BookTrader do not infringe the CRM claims at issue.

                                         CONCLUSION

       IBG’s Motion for Summary Judgment of No Direct or Indirect Infringement for Foreign

Activities of TWS BookTrader [1390] is denied as to the CRM claims and granted as to the system

and method claims.




                                              ____________________________________
                                              Virginia M. Kendall
                                              United States District Judge


Date: December 17, 2020




                                                 7
